          Case 1:15-cr-00002-CM Document 126 Filed 01/21/20 Page 1 of 1
                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J Mollo Building
                                                         One Saint Andrew's Plaza
                                                         New York. New York /0007


                                                         January 21, 2020              I( ;J-l ( 7--Ji'N·__,, j,: \
BY ECF & ELECTRONIC MAIL

The Honorable Colleen McMahon
                                                           si>'r                 C!,oYlJ-t,.W ~ v'-'
                                                                                                        u
                                                                                                       I,/,   \0'ls
                                                                                                                \(
                                                                        *Qc-\'~
                                                                       ~~~ :J..,
Chief United State District Judge
500 Pearl Street
New York, New York 10007

               Re:     Gibron Lopez v. United States, 16 Cv. 9095 (CM); 15 Cr. 002 (CM)

Dear Chief Judge McMahon:      r," rf; f nf~~ ~-.~ r:. r ~-,    ,6'•   ~~ ;-;l
                                        1..P Li , ._,.; ,,... ' 1' " · :r!l,,...,•
                               h H .... lt/ i
                                                             I.\..,    .... ~,

        The Government writes in connection with the pending Section 2255 motion in the                ..
above-captioned case (the "Motion"), involving a claim related to the constitutionality of the       ;, :'
defendant's Section 924(c) conviction under United States v. Davis, 139 S. Ct. 2319 (2019). By~_ . ,\
Order dated December 10, 2019, the Court stayed the Motion pending the resolution of the             ",._\
defendant's appeal of his conviction and 40-year sentence under docket number 16 Cr. 323
(KPF). By Summary Order dated December 19, 2019, the Second Circuit upheld the defendant's
conviction and sentence in that case. (See Dkt. No. 18-2040, Dkt. Entry 157). Thereafter, on or
about January 8, 2020, the defendant filed a petition for a writ of certiorari (the "Petition"); the
Petition was placed on the Second Circuit docket sheet on January 16, 2020. (See Dkt. No. 18-
2040, Dkt. Entry 169).

        In light of the length of the defendant's sentence in the matter still on appeal, the
Government has conferred with defense counsel regarding a further stay of the Section 2255
proceedings in the instant matter. Defense counsel informed the Government that the defendant
consents to such a stay until after the Petition is resolved. Accordingly, the Government
respectfully requests that the Court continue to stay proceedings in this case until after the
defendant's Petition is decided.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:          /s
                                                         Christopher J. Di Mase
                                                         Assistant United States Attorney
                                                         Southern District of New York
                                                         (212) 637-2433

cc:    David Touger, Esq. (by ECF and electronic mail)
